Title: 4th.
From: Adams, John Quincy
To: 


       Anniversary of American Independence; an Oration was delivered in the morning at Boston, by Mr. J. Loring Austin; many scholars went to hear it, I was not of the number. It was said to be very good.
       We have had fair weather several days, and the ground begins to be very dry. This morning Borland was restored, because, as the President, said his conduct had been circumspect, and he had shown a due sense of the Enormity of his Crime. This was indeed enormous.
      